Exhibit 10.3
NCI BUILDING SYSTEMS, INC.
BONUS PROGRAM
[As Amended as of December 6, 2010]
The Bonus Program (the “Program”) is as follows:
     1. Purpose. The purpose of the Program is:
          (A) To provide exceptional cash rewards earned by exceptional
performance; and
          (B) To focus management attention on key objectives of the Company by
basing their bonus on return on assets and growth in earnings per share.
     2. Administration. The Program will be administered and interpreted by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).
     3. Maximum Bonuses and Bonus Performance Standards.
          (A) Maximum Bonuses. The aggregate maximum bonus pool to be paid
pursuant to the Program in any fiscal year (including all bonuses and any
related 401(k) profit sharing plan matches, social security taxes and other
employer costs) for all of the Company’s employees shall not exceed fifteen
percent (15%) of the Company’s Adjusted Pre-Tax Profit before (i) any accrual
for bonuses payable pursuant to the Program for that fiscal year, and
(ii) accruals with respect to awards made under the Company’s 2003 Long-Term
Incentive Plan (the “Maximum Bonus Amount”). If the aggregate bonuses to be paid
pursuant to the Program for Level 1A, Level 1B, Level 2, Level 3 and Level 4
participants and the Non-Management Bonus Pool in any fiscal year exceed the
Maximum Bonus Amount, then the bonuses to be paid to Level 1A, Level 1B, Level
2, Level 3 and Level 4 participants shall be reduced on a pro rata basis to an
amount such that the aggregate bonuses to be paid pursuant to the Program for
Level 1A, Level 1B, Level 2, Level 3 and Level 4 participants and the
Non-Management Bonus Pool in that fiscal year equal the Maximum Bonus Amount.
          (B) Combination of ROA and EPS. Level 1A, Level 1B and Level 2
participants will be eligible for the award of an annual cash bonus equal to a
percentage of their respective base salaries, based upon the Company’s
achievement of a specified ROA, a specified EPS Growth or a combination of ROA
and EPS Growth for the fiscal year. No cash bonuses will be awarded to these
participants if both ROA is less than 5% and EPS Growth is less than 20%.
          (1) Level 2 Participants. Subject to the minimum requirements for ROA
and EPS Growth, Level 2 participants will be eligible for a cash bonus award
based upon the grid of ROA and EPS Growth achievement attached hereto as
Exhibit A, in which the bonus eligible for award is the percentage of base
salary indicated at each intersecting grid mark for ROA and EPS Growth (e.g.,
ROA of 25% and EPS Growth of 20% results in a 61% cash bonus).
          (2) Level 1A and 1B Participants. Cash bonus awards for which Level 1A
and 1B participants are eligible also will be based on the grid of ROA and EPS
Growth achievement attached hereto as Exhibit A, but (1) for Level 1A
participants it will be 2.0 times the percentage of base salary indicated for
Level 2 participants and (2) for Level 1B participants it will be 1.5 times the
percentage of base salary indicated for the Level 2 participants.
          (C) ROA Only. Level 3 and Level 4 participants will be eligible for
the award of a cash bonus equal to a percentage of their respective base
salaries, based upon the Company’s achievement of a specified ROA for the fiscal
year. No cash bonuses will be awarded to these participants if ROA is less than
5%.

 



--------------------------------------------------------------------------------



 



          (1) Level 3 Participants. The Committee shall place all Level 3
participants in five categories. If ROA is 5% or more, Level 3 participants will
be eligible for a cash bonus in accordance with the following table:

                              Additional Percentage     Minimum   of Base Salary
for each     Bonus   1% Increment of ROA Category   (5% ROA)   in excess of 5%
A
    7.5 %     2.25 %
B
    8.75 %     2.625 %
C
    10 %     3 %
D
    11.25 %     3.375 %
E
    12.5 %     3.75 %

          (2) Level 4 Participants. If ROA is 5% or more, Level 4 participants
will be eligible for a cash bonus in accordance with the following table:

                              Additional Percentage     Minimum   of Base Salary
for each     Bonus   1% Increment of ROA Category   (5% ROA)   in excess of 5%
A
    2.5 %     0.75 %
B
    3.75 %     1.125 %
C
    5.0 %     1.5 %
D
    6.25 %     1.875 %
 
               

          (D) Non-Management Bonus Pool. The Company shall establish a permanent
minimum bonus pool for lower level, non-management employees (the
“Non-Management Bonus Pool”), in an amount equal to $2,850,000, to be paid if
and only if the Company’s Adjusted Pre-Tax Profit is equal to or greater than
$36 million; provided, however, that the aggregate amount of the Non-Management
Bonus Pool shall be adjusted annually beginning in 2007 by a percentage equal to
the percentage increase in the then most recently published CPI (as hereinafter
defined), over the CPI published for the immediately preceding fiscal year. If
the CPI did not increase during the measurement period, no adjustment to the
Non-Management Bonus Pool shall be made. For purposes of the Program, “CPI”
means the Consumer Price Index for All Urban Customers for the
Houston-Galveston-Brazoria area. If the CPI becomes unavailable to the public
because publication is discontinued, or otherwise, then the Company and the
Committee will substitute therefor a comparable index based upon changes in the
cost of living or purchasing power of the consumer dollar, published by another
governmental agency or, if no such index shall be available then a comparable
index published by a major bank or other financial institution or by a
recognized financial publication.
          (E) No Individual Caps. Subject to the Maximum Bonus Amount set forth
in Section 3(A) above, participants will not be subject to any cap on the
maximum amount of an individual bonus. The grid attached hereto as Exhibit A
illustrates the bonus levels payable up to 41% ROA Growth and 62% EPS Growth.
Should either of these metrics exceed those levels, individual bonuses shall be
increased by extrapolating the grid in a proportionate manner.
     4. Participants and Eligibility.
          (A) Whether or not to award a cash bonus to any particular participant
is within the absolute discretion of the Company and the Committee. No bonus
award to a Level 1A, 1B, 2 or 3 participant may be paid unless and until
approved by the Committee, and no bonus award may be paid to

2



--------------------------------------------------------------------------------



 



a Level 4 participant unless and until the Committee has approved the aggregate
employee bonus pool for that fiscal year.
          (B) A participant shall not be eligible for and shall not be entitled
to receive a bonus for any fiscal year’s performance unless the participant is
employed by the Company or one of its subsidiaries both on the last day of the
fiscal year and on the date of approval by the Committee of the bonus (if a
Level 1A, 1B, 2 or 3 participant) or the aggregate employee bonus pool for that
year (if a Level 4 participant).
          (C) The Committee, in its sole discretion, shall determine the Level
1A, 1B, Level 2 and Level 3 participants for any given fiscal year; provided,
however, the Committee and/or the Executive Committee shall determine the
categories into which Level 3 participants will be placed, and provided further
that the Executive Committee shall have the authority to move a Level 4
participant to the lowest category of Level 3 when that participant receives a
promotion. Designation of a manager as a participant for any fiscal year is in
the absolute discretion of the Company and the Committee and does not entitle
that participant to remain as a participant in any subsequent year.
          (D) Addition, removal or movement of participants into, from or
between any of Levels 1A, 1B, 2 or 3 must be submitted to and approved by the
Committee; provided, however, that the Executive Committee shall have the
authority to move a Level 4 participant to the lowest category of Level 3 when
that participant receives a promotion. The Level 1 managers, with the approval
of the Chairman of the Board and President, shall have discretion to add or
remove participants at Level 4 without further action of the Committee, provided
the aggregate bonuses paid to all employees do not exceed the amount of the
employee bonus pool for that year approved by the Committee.
          (E) The Executive Committee, in its sole discretion, shall determine
the participants in the Non-Management Bonus Pool for any given fiscal year.
Designation of a non-management employee as a participant for any fiscal year is
in the absolute discretion of the Company and the Executive Committee and does
not entitle that participant to remain as a participant in any subsequent year.
     5. Definitions. As used in this Program, the following terms shall have the
meanings set forth below:
     “Adjusted EPS” means net income plus the after-tax impact of deferred
financing costs and other non-recurring expenses approved by the Compensation
Committee or the Board of Directors divided by the weighted average shares
outstanding on a fully diluted basis for the period as set forth on the audited
annual financial statements of the Company and, when appropriate to the
calculations, the internally generated financial statements for each month and
quarter of the fiscal year, prepared in accordance with generally accepted
accounting principles.
     “Adjusted Operating Assets” means (x) total assets, less (y) cash and cash
equivalents, deferred income taxes and goodwill, all as set forth on the audited
annual financial statements of the Company and, when appropriate to the
calculations, the internally generated financial statements for each month and
quarter of the fiscal year, prepared in accordance with generally accepted
accounting principles.
     “Adjusted Pre-Tax Profit” means EBIT plus deferred financing costs and
other non-recurring expenses approved by the Compensation Committee or the Board
of Directors as set forth on the audited annual financial statements of the
Company and, when appropriate to the calculations, the internally generated
financial statements for each month and quarter of the fiscal year, prepared in
accordance with generally accepted accounting principles.
     “EBIT” means income before income taxes plus interest expense as set forth
on the audited annual financial statements of the Company and, when appropriate
to the calculations, the internally generated financial statements for each
month and quarter of the fiscal year, prepared in accordance with generally
accepted accounting principles.

3



--------------------------------------------------------------------------------



 



     “EPS Growth” means (x) Adjusted EPS for the fiscal year less Adjusted EPS
for the prior fiscal year, divided by (y) Adjusted EPS for the prior fiscal
year. If the Company conducts a public offering of equity securities, the
Committee will evaluate and determine at that time whether any adjustments
should be made to the calculation of EPS Growth.
     “Maximum Bonus Amount” has the meaning set forth in Section 3(A) hereof.
     “Non-Management Bonus Pool” has the meaning set forth in Section 3(D)
hereof.
     “ROA” means Adjusted Pre-Tax Profit divided by Adjusted Operating Assets.
     6. Interpretation. The Committee shall interpret the Program and shall
prescribe such rules and regulations in connection with the operation of the
Program as it determines to be advisable. The Committee may rescind and amend
its rules, regulations and interpretations.
     7. Amendment or Termination. The Program may be terminated at any time or
amended from time to time by the Committee without the consent or approval of
the participants in the Program.
     8. Effect of Program. Neither the adoption of the Program nor any action of
the Committee, including action taken at any time to terminate or amend the
Program, shall be deemed to give any officer, manager, employee, participant or
other person any right to receive a bonus or any other rights, whether as a
third party beneficiary or otherwise.

4



--------------------------------------------------------------------------------



 



     

LEVEL 1 AND 11 BONUS PARTICIPANTS
Percent of Target Bonus Paid
Proposed 2011 Matrix
Table indicates what Percenatage of the TARGET BONUS will be paid.
Percent of Target Bonus To be Paid

                                                                               
                                                                               
                                                                               
                                                          EPS GROWTH            
                                                                               
                                                                               
                                                                               
           
62%
    49       53       57       61       65       69       73       77       81  
    85       89       93       97       101       105       109       113      
117       121       125       129       133       137       141       145      
149       153       157       161       165       169       173       177      
181       185       189       193  
61%
    47       51       55       59       63       67       71       75       79  
    83       87       91       95       99       103       107       111      
115       119       123       127       131       135       139       143      
147       151       155       159       163       167       171       175      
179       183       187       191  
60%
    45       49       53       57       61       65       69       73       77  
    81       85       89       93       97       101       105       109      
113       117       121       125       129       133       137       141      
145       149       153       157       161       165       169       173      
177       181       185       189  
59%
    43       47       51       55       59       63       67       71       75  
    79       83       87       91       95       99       103       107      
111       115       119       123       127       131       135       139      
143       147       151       155       159       163       167       171      
175       179       183       187  
58%
    41       45       49       53       57       61       65       69       73  
    77       81       85       89       93       97       101       105      
109       113       117       121       125       129       133       137      
141       145       149       153       157       161       165       169      
173       177       181       185  
57%
    39       43       47       51       55       59       63       67       71  
    75       79       83       87       91       95       99       103       107
      111       115       119       123       127       131       135       139
      143       147       151       155       159       163       167       171
      175       179       183  
56%
    37       41       45       49       53       57       61       65       69  
    73       77       81       85       89       93       97       101       105
      109       113       117       121       125       129       133       137
      141       145       149       153       157       161       165       169
      173       177       181  
55%
    35       39       43       47       51       55       59       63       67  
    71       75       79       83       87       91       95       99       103
      107       111       115       119       123       127       131       135
      139       143       147       151       155       159       163       167
      171       175       179  
54%
    33       37       41       45       49       53       57       61       65  
    69       73       77       81       85       89       93       97       101
      105       109       113       117       121       125       129       133
      137       141       145       149       153       157       161       165
      169       173       177  
53%
    31       35       39       43       47       51       55       59       63  
    67       71       75       79       83       87       91       95       99  
    103       107       111       115       119       123       127       131  
    135       139       143       147       151       155       159       163  
    167       171       175  
52%
    29       33       37       41       45       49       53       57       61  
    65       69       73       77       81       85       89       93       97  
    101       105       109       113       117       121       125       129  
    133       137       141       145       149       153       157       161  
    165       169       173  
51%
    27       31       35       39       43       47       51       55       59  
    63       67       71       75       79       83       87       91       95  
    99       103       107       111       115       119       123       127    
  131       135       139       143       147       151       155       159    
  163       167       171  
50%
    25       29       33       37       41       45       49       53       57  
    61       65       69       73       77       81       85       89       93  
    97       101       105       109       113       117       121       125    
  129       133       137       141       145       149       153       157    
  161       165       169  
49%
    23       27       31       35       39       43       47       51       55  
    59       63       67       71       75       79       83       87       91  
    95       99       103       107       111       115       119       123    
  127       131       135       139       143       147       151       155    
  159       163       167  
48%
    21       25       29       33       37       41       45       49       53  
    57       61       65       69       73       77       81       85       89  
    93       97       101       105       109       113       117       121    
  125       129       133       137       141       145       149       153    
  157       161       165  
47%
    19       23       27       31       35       39       43       47       51  
    55       59       63       67       71       75       79       83       87  
    91       95       99       103       107       111       115       119      
123       127       131       135       139       143       147       151      
155       159       163  
46%
    17       21       25       29       33       37       41       45       49  
    53       57       61       65       69       73       77       81       85  
    89       93       97       101       105       109       113       117      
121       125       129       133       137       141       145       149      
153       157       161  
45%
    15       19       23       27       31       35       39       43       47  
    51       55       59       63       67       71       75       79       83  
    87       91       95       99       103       107       111       115      
119       123       127       131       135       139       143       147      
151       155       159  
44%
    13       17       21       25       29       33       37       41       45  
    49       53       57       61       65       69       73       77       81  
    85       89       93       97       101       105       109       113      
117       121       125       129       133       137       141       145      
149       153       157  
43%
    11       15       19       23       27       31       35       39       43  
    47       51       55       59       63       67       71       75       79  
    83       87       91       95       99       103       107       111      
115       119       123       127       131       135       139       143      
147       151       155  
42%
    9       13       17       21       25       29       33       37       41  
    45       49       53       57       61       65       69       73       77  
    81       85       89       93       97       101       105       109      
113       117       121       125       129       133       137       141      
145       149       153  
41%
    7       11       15       19       23       27       31       35       39  
    43       47       51       55       59       63       67       71       75  
    79       83       87       91       95       99       103       107      
111       115       119       123       127       131       135       139      
143       147       151  
40%
    5       9       13       17       21       25       29       33       37    
  41       45       49       53       57       61       65       69       73    
  77       81       85       89       93       97       101       105       109
      113       117       121       125       129       133       137       141
      145       149  
39%
    3       7       11       15       19       23       27       31       35    
  39       43       47       51       55       59       63       67       71    
  75       79       83       87       91       95       99       103       107  
    111       115       119       123       127       131       135       139  
    143       147  
38%
    1       5       9       13       17       21       25       29       33    
  37       41       45       49       53       57       61       65       69    
  73       77       81       85       89       93       97       101       105  
    109       113       117       121       125       129       133       137  
    141       145  
37%
    0       3       7       11       15       19       23       27       31    
  35       39       43       47       51       55       59       63       67    
  71       75       79       83       87       91       95       99       103  
    107       111       115       119       123       127       131       135  
    139       143  
36%
    0       1       5       9       13       17       21       25       29      
33       37       41       45       49       53       57       61       65      
69       73       77       81       85       89       93       97       101    
  105       109       113       117       121       125       129       133    
  137       141  
35%
    0       0       3       7       11       15       19       23       27      
31       35       39       43       47       51       55       59       63      
67       71       75       79       83       87       91       95       99      
103       107       111       115       119       123       127       131      
135       139  
34%
    0       0       1       5       9       13       17       21       25      
29       33       37       41       45       49       53       57       61      
65       69       73       77       81       85       89       93       97      
101       105       109       113       117       121       125       129      
133       137  
33%
    0       0       0       3       7       11       15       19       23      
27       31       35       39       43       47       51       55       59      
63       67       71       75       79       83       87       91       95      
99       103       107       111       115       119       123       127      
131       135  
32%
    0       0       0       1       5       9       13       17       21      
25       29       33       37       41       45       49       53       57      
61       65       69       73       77       81       85       89       93      
97       101       105       109       113       117       121       125      
129       133  
31%
    0       0       0       0       3       7       11       15       19      
23       27       31       35       39       43       47       51       55      
59       63       67       71       75       79       83       87       91      
95       99       103       107       111       115       119       123      
127       131  
30%
    0       0       0       0       1       5       9       13       17       21
      25       29       33       37       41       45       49       53       57
      61       65       69       73       77       81       85       89       93
      97       101       105       109       113       117       121       125  
    129  
29%
    0       0       0       0       0       3       7       11       15       19
      23       27       31       35       39       43       47       51       55
      59       63       67       71       75       79       83       87       91
      95       99       103       107       111       115       119       123  
    127  
28%
    0       0       0       0       0       1       5       9       13       17
      21       25       29       33       37       41       45       49       53
      57       61       65       69       73       77       81       85       89
      93       97       101       105       109       113       117       121  
    125  
 
    5 %     6 %     7 %     8 %     9 %     10 %     11 %     12 %     13 %    
14 %     15 %     16 %     17 %     18 %     19 %     20 %     21 %     22 %    
23 %     24 %     25 %     26 %     27 %     28 %     29 %     30 %     31 %    
32 %     33 %     34 %     35 %     36 %     37 %     38 %     39 %     40 %    
41 %

Return on Assets (Percent)

         
ROA Multiplier
    4.00  
EPS Multiplier
    2.00  
Hurdle Factor
    0.95  

NCI Building Systems Confidential

Page 1